TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-02-00088-CV


Shannon Noble, Individually and as a General Partner of Stone Marketing & Imports;
and Stone Marketing & Imports, Appellants

v.


Ginny Simpson and Roger Simpson, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT

NO. GN003105, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING 






	Appellants Shannon Noble, individually and as a general partner of Stone Marketing
& Imports, and Stone Marketing & Imports filed an unopposed motion to dismiss this appeal,
informing this Court that they no longer wish to prosecute their appeal.  Accordingly, we grant
appellants' motion and dismiss the appeal.  See Tex. R. App. P. 42.1(a)(2).  



 					Bea Ann Smith, Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Dismissed on Appellants' Motion
Filed:   April 25, 2002
Do Not Publish